PER CURIAM.
The plaintiff, Queen Motors, Incorporated, purchased an automobile from Louisville Auto Auction, Incorporated, a concern whose assets and liabilities were subsequently assigned to Dealers Auto Auction, Incorporated. Queen Motors sold the automobile to William E. Mat-tingly. The automobile had been stolen from a Mr. Brinkman in Toledo, Ohio, and was taken from Mattingly by agents of the Federal Bureau of Investigation. Glens Falls Insurance Company, before the car was located in Mattingly’s possession, paid Brinkman the value of the automobile according to the terms of an insurance policy covering loss by theft. Faced with Mattingly’s claim for the purchase price and Glens Falls’ claim for reimbursement, Queen Motors filed this action for a declaration of its rights. Mattingly, Glens Falls, and the two auction concerns were made defendants. Mattingly, by counterclaim, demanded recovery of the purchase price from Queen Motors and Glens Falls, as subrogee, demanded reimbursement from Queen Mo*551tors and the auction companies of the sums paid to the owner under its policy.
Mattingly obtained judgment for the value of the car at the time it was taken from his possession. Glens Falls obtained judgment against Queen Motors and the two auction concerns for $2,075, the value of the car at the time of its conversion by the auction concern and Queen Motors. Queen Motors was granted a judgment over against the auction companies for such sums as it is required to pay to Glens Falls under the judgment. Queen Motors appeals.
Upon examination of the divers grounds claimed for reversal we find no prejudicial error. The motion for appeal is therefore denied and the judgment is affirmed.